Case 7:16-cv-00944-VB Document 147 Filed 02/26/21 Page 1 of 1

i
:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

é

  
 

HCALLY FILED

i

 

|
|
!

 

x
WALT FAMULAR, individually and on behalf — : veh lee
of all others similarly situated, : 8 olen ch
Plaintiff, : ORDER
V. :
16 CV 944 (VB)
WHIRLPOOL CORPORATION,
Defendant.
x

As discussed at a telephone conference held on February 26, 2021, attended by counsel for
all parties, it is HEREBY ORDERED:

1. This case is STAYED pending resolution of the appeal in Dzielak v. Whirlpool
Corp., No. 20-2661 (3d Cir. August 14, 2020).

2. The parties are directed to submit a joint letter regarding the outcome of the appeal
within 10 days thereof, or a further status update by August 28, 2021, and every 90 days
thereafter, whichever is sooner.

Dated: February 26, 2021

White Plains, NY

SO ORDERED:

Vw Vr

Vincent L. Briccetti
United States District Judge

 

 

 
